
	

113 S730 PCS: Firearm Straw Purchasing and Trafficking Prevention Act
U.S. Senate
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 40
		113th CONGRESS
		1st Session
		S. 730
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mr. Cruz (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read the first time
		
		
			April 16, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prevent criminals from obtaining firearms through
		  straw purchasing and trafficking.
	
	
		1.Short titleThis Act may be cited as the
			 Firearm Straw Purchasing and
			 Trafficking Prevention Act.
		2.Straw purchasing
			 of firearms
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					932.Straw
				purchasing of firearms
						(a)DefinitionsFor
				purposes of this section—
							(1)the term
				crime of violence has the meaning given that term in section
				924(c)(3);
							(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2); and
							(3)the term
				Federal crime of terrorism has the meaning given that term in
				section 2332b(g).
							(b)OffenseIt
				shall be unlawful for any person to—
							(1)purchase or
				otherwise obtain a firearm, which has been shipped, transported, or received in
				interstate or foreign commerce, for or on behalf of any other person who the
				person purchasing or otherwise obtaining the firearm knows—
								(A)is prohibited
				from possessing or receiving a firearm under subsection (g) or (n) of section
				922;
								(B)intends to use,
				carry, possess, or sell or otherwise dispose of the firearm in furtherance of a
				crime of violence, a drug trafficking crime, or a Federal crime of
				terrorism;
								(C)intends to engage
				in conduct that would constitute a crime of violence, a drug trafficking crime,
				or a Federal crime of terrorism if the conduct had occurred within the United
				States; or
								(D)is not a resident
				of any State and is not a citizen or lawful permanent resident of the United
				States; or
								(2)willfully procure
				another to engage in conduct described in paragraph (1).
							(c)PenaltyAny
				person who violates subsection (b) shall be fined under this title, imprisoned
				not more than 15 years, or both.
						933.Trafficking in
				firearms
						(a)DefinitionsFor
				purposes of this section—
							(1)the term
				crime of violence has the meaning given that term in section
				924(c)(3);
							(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2); and
							(3)the term
				Federal crime of terrorism has the meaning given that term in
				section 2332b(g).
							(b)OffenseIt shall be unlawful for any person
				to—
							(1)ship, transport, transfer, or otherwise
				dispose of 2 or more firearms to another person in or otherwise affecting
				interstate or foreign commerce, if the person shipping, transporting,
				transferring, or otherwise disposing of the firearms knows that the use,
				carrying, or possession of a firearm by the transferee would violate subsection
				(g) or (n) of section 922, or constitute a crime of violence, a drug
				trafficking crime, or a Federal crime of terrorism;
							(2)receive from
				another person 2 or more firearms in or otherwise affecting interstate or
				foreign commerce, if the recipient—
								(A)knows that such
				receipt would violate subsection (g) or (n) of section 922; or
								(B)intends to use
				the firearm in furtherance of a crime of violence, a drug trafficking crime, or
				a Federal crime of terrorism; or
								(3)attempt or
				conspire to commit the conduct described in paragraph (1) or (2).
							(c)Penalties
							(1)In
				generalAny person who violates subsection (b) shall be fined
				under this title, imprisoned not more than 15 years, or both.
							(2)OrganizerIf
				a violation of subsection (b) is committed by a person acting in concert with
				other persons as an organizer, leader, supervisor, or manager, the person shall
				be fined under this title, imprisoned not more than 20 years, or
				both.
							.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 44 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 931 the following:
				
					
						932. Straw purchasing of
				firearms.
						933. Trafficking in
				firearms.
					
					.
			(c)Directive to
			 the sentencing commissionPursuant to its authority under section
			 994 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend its guidelines and
			 policy statements to ensure that persons convicted of an offense under section
			 932 or 933 of title 18, United States Code, and other offenses applicable to
			 the straw purchases and firearms trafficking of firearms are subject to
			 increased penalties in comparison to those currently provided by the guidelines
			 and policy statements for such straw purchasing and firearms trafficking
			 offenses. In its review, the Commission shall consider, in particular, an
			 appropriate amendment to reflect the intent of Congress that straw purchasers
			 without significant criminal histories receive sentences that are sufficient to
			 deter participation in such activities. The Commission shall also review and
			 amend its guidelines and policy statements to reflect the intent of Congress
			 that a person convicted of an offense under section 932 or 933 of title 18,
			 United States Code, who is affiliated with a gang, cartel, organized crime
			 ring, or other such enterprise should be subject to higher penalties than an
			 otherwise unaffiliated individual.
			3.Increased
			 penalties for lying and buyingSection 924(a)(1) of title 18, United States
			 Code, is amended in the undesignated matter following subparagraph (D) by
			 striking five years and inserting the following: 5 years
			 (or, in the case of a violation under subparagraph (A), not more than 10
			 years).
		4.Amendments to
			 section 924(h)Section 924 of title 18, United States Code,
			 is amended by striking subsection (h) and inserting the following:
			
				(h)Whoever knowingly
				receives or transfers a firearm or ammunition, or attempts or conspires to do
				so, knowing that such firearm or ammunition will be used to commit a crime of
				violence (as defined in subsection (c)(3)), a drug trafficking crime (as
				defined in subsection (c)(2)), a Federal crime of terrorism (as defined in
				section 2332b(g)), or a crime under the Arms Export Control Act (22 U.S.C. 2751
				et seq.), the International Emergency Economic Powers Act (50 U.S.C. 1701 et
				seq.), or the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et
				seq.), shall be imprisoned not more than 15 years, fined in accordance with
				this title, or
				both.
				.
		5.Amendments to
			 section 924(a)Section 924(a) of title 18, United States
			 Code, is amended—
			(1)in paragraph (2), by striking (d),
			 (g),; and
			(2)by adding at the
			 end the following:
				
					(8)Whoever knowingly violates subsection
				(d), (g), or (n) of section 922 shall be fined under this title, imprisoned not
				more than 15 years, or
				both.
					.
			6.Amendments to section
			 924(k)Section 924 of title 18, United States Code,
			 is amended by striking subsection (k) and inserting the following:
			
				(k)(1)A person who, with
				intent to engage in or promote conduct that—
						(A)is punishable under the Controlled
				Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and
				Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46;
						(B)violates any law of a State relating
				to any controlled substance (as defined in section 102 of the Controlled
				Substances Act, 21 U.S.C. 802);
						(C)constitutes a crime of violence (as
				defined in subsection (c)(3)); or
						(D)constitutes a Federal crime of
				terrorism (as defined in section 2332b(g)),
						smuggles or knowingly brings into the United States,
				a firearm or ammunition, or attempts or conspires to do so, shall be imprisoned
				not more than 15 years, fined under this title, or both.(2)A person who, with intent to engage
				in or to promote conduct that—
						(A)would be punishable under the
				Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances
				Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46, if
				the conduct had occurred within the United States; or
						(B)would constitute a crime of violence
				(as defined in subsection (c)(3)) or a Federal crime of terrorism (as defined
				in section 2332b(g)) for which the person may be prosecuted in a court of the
				United States, if the conduct had occurred within the United States,
						smuggles or knowingly takes out of the United States,
				a firearm or ammunition, or attempts or conspires to do so, shall be imprisoned
				not more than 15 years, fined under this title, or
				both..
		
	
		April 16, 2013
		Read the second time and placed on the
		  calendar
	
